     Case 1:20-cv-13171-TLL-PTM ECF No. 23, PageID.187 Filed 06/30/21 Page 1 of 1


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


RAE LINN PEIFFER,
                                            CASE NO. 20-13171
             Plaintiff,                     DISTRICT JUDGE THOMAS L. LUDINGTON
                                            MAGISTRATE JUDGE PATRICIA T. MORRIS
v.

MERCHANTS & MEDICAL CREDIT
CORPORATION, INC.,

             Defendant.
                                        /


        ORDER DENYING PLAINTIFF’S MOTION TO COMPEL (ECF No. 15)

        Plaintiff filed a Motion to Amend and to Compel (ECF No. 15) and oral argument was

held primarily on the motion to compel portion on June 29, 2021. For the reasons further stated

on the records, the motion to compel is DENIED. A written order will follow as to the motion

to amend the Complaint.

IT IS ORDERED.

Date: June 30, 2021                             S/Patricia t. Morris
                                                Patricia T. Morris
                                                United States Magistrate Judge
